Order entered September 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00641-CV

                       JERRON C. HILL, M.D., ET AL., Appellants

                                              V.

            TX-AN ANESTHESIA MANAGEMENT, LLP, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-07088-K

                                          ORDER
       The Court has before it appellees’ September 17, 2013 joint motion for extension of time

to file their answering briefs, which is unopposed.       The Court GRANTS the motion and

ORDERS appellees to file their briefs by October 30, 2013.


                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE